 

Exhibit 10.9

AMENDMENT NO. 2 TO
LOAN AGREEMENT

This AMENDMENT NO. 2 TO LOAN AGREEMENT effective as of November 13, 2002 (this
“Second Amendment”) upon the satisfaction of the conditions set forth herein, is
hereby entered into among FOOTHILL CAPITAL CORPORATION, a California corporation
(“Lender”), and American Restaurant Group, Inc., a Delaware corporation (“ARG”),
ARG Enterprises, Inc., a California corporation (“Enterprises”), ARG Property
Management Corporation, a California corporation (“Property Management”), and
ARG Terra, Inc., a Delaware corporation (“Terra”; ARG, Enterprises, Property
Management, and Terra are collectively referred to as “Borrowers” and
individually as a “Borrower”).

RECITALS

WHEREAS, Borrowers and Lender executed and delivered that certain Loan Agreement
dated as of  December 17, 2001, as amended by Amendment No. 1 to Loan Agreement
effective as of June 28, 2002 (as further amended, modified, or supplemented
from time to time, the “Loan Agreement”);

WHEREAS, Borrowers have requested an extension for the time period in which to
deliver their projections under Section 6.3(c) of the Loan Agreement;

WHEREAS, Borrowers have represented to Lender that they are in compliance with
all aspects of the Loan Agreement and the other Loan Documents, and have no
knowledge of any Defaults or Events of Default under the Loan Agreement or other
Loan Documents, other than their noncompliance with and the Event of Default
under Section 7.20(a)(i) (Minimum EBITDA) of the Loan Agreement with respect to
the period ended September 30, 2002 (the “Existing Default”) for which Lender is
entitled to exercise all of its rights and remedies under the Loan Documents;
and

WHEREAS, Borrowers have requested that Lender amend the existing Loan Agreement
and waive the Existing Default and Lender has agreed to make such amendments and
waive the Existing Default, subject to the terms and conditions of this Second
Amendment;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Borrowers and Lender do hereby agree as follows:

SECTION 1.         RELATION TO THE LOAN AGREEMENT; DEFINITIONS.

1.1  Relation to Loan Agreement.  This Second Amendment constitutes an integral
part of the Loan Agreement and shall be deemed to be a Loan Document for all
purposes.  Upon the effectiveness of this Second Amendment, on and after the
date hereof each reference in the Loan Agreement to “this Agreement,”
“hereunder,” “hereof,” or words of like import referring to the Loan Agreement,
and each reference in the other Loan Documents to “the Loan Agreement,”
“thereunder,” “thereof” or words of like import referring to the Loan Agreement,
shall mean and be a reference to the Loan Agreement as amended hereby.

--------------------------------------------------------------------------------


 

1.2  Capitalized Terms.  For all purposes of this Second Amendment, capitalized
terms used herein without definition shall have the meanings specified in the
Loan Agreement.

SECTION 2.         AMENDMENT TO LOAN AGREEMENT.

2.1  Amendment to Time Period for Delivery of Projections.  Section 6.3(c) of
the Loan Agreement is hereby amended by deleting the phrase “within 30 days
prior to the start of each of Borrowers’ fiscal years” and inserting in lieu
thereof the phrase “prior to January 15th of each of Borrowers’ fiscal years”.

2.2  No Other Amendments.  Except as specifically amended herein, the Loan
Agreement and all other Loan Documents remain in full force and effect, and are
hereby ratified and confirmed.

SECTION 3.         WAIVER OF EXISTING DEFAULT; RESERVATION OF OTHER RIGHTS.

3.1  Acknowledgement of Existing Default.  Borrowers acknowledge that the
Existing Default exists and the occurrence of the Existing Default entitles
Lender to exercise its rights and remedies under the Loan Documents.  Except for
the Existing Default, Borrowers represent and warrant that as of the date hereof
no other Default or Event of Default exists or has occurred under the Loan
Documents.

3.2  Waiver of Existing Default; Reservation of Other Rights.  Based on the
foregoing, and in reliance thereon, Lender hereby waives the Existing Default. 
Except as provided herein, Lender reserves all of its rights and remedies under
the Loan Documents.

SECTION 4.         REPRESENTATIONS AND WARRANTIES OF BORROWERS.

4.1  Corporate Organization and Authority.

(a)   Each Borrower is a corporation duly organized and existing and in good
standing under the laws of its jurisdiction of formation and is duly qualified
to do business and in good standing in every jurisdiction in which the nature of
the business done or the property owned by it would make such qualification
necessary.

(b)   Each Borrower has all requisite power and authority to own and operate its
properties, and to conduct its business as currently conducted and as currently
proposed to be conducted.  Each Borrower has all requisite power and authority
necessary to enter into this Second Amendment and to perform its obligations
under this Second Amendment.

4.2  Corporate Proceedings; Validity of Amendment.  Each Borrower has taken all
corporate action necessary to be taken by it to authorize the execution and
delivery of this Second Amendment.   This Second Amendment has been duly
executed and delivered by each Borrower, and constitutes the legal, valid, and
binding obligation of each Borrower, enforceable against each Borrower in
accordance with its terms.

 

--------------------------------------------------------------------------------


 

4.3  No Default or Event of Default.  No event has occurred and no condition
exists which constitutes a (i) Default or an Event of Default under the Loan
Agreement or the other Loan Documents, other than the Existing Default, or (ii)
default or event of default, or could constitute a default or event of default
with the giving of notice or passage of time or both, under the Indenture, and
Eligible Credit Facility, or any other material agreement to which any Borrower
is a party.

4.4  No Violations, Consents or Approvals.  The execution, delivery, and
performance by each Borrower of this Second Amendment do not and will not (i)
violate any provision of Federal, state, or local law or regulation applicable
to such Borrower, the Governing Documents of such Borrower, or any order,
judgment, or decree of any court or other Governmental Authority binding on such
Borrower, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation of such Borrower, or (iii) require any approval of such Borrower’s
stockholders or any approval or consent of any Person under any material
contractual obligation of such Borrower.

4.5  Ratification and Confirmation of Loan Documents.  The Loan Agreement and
all other Loan Documents and all representations, warranties, terms, and
conditions therein remain in full force and effect, and each Borrower hereby
confirms and ratifies each of the provisions of the Loan Agreement and the other
Loan Documents, including, without limitation, the representations and
warranties contained therein which Borrowers confirm are true and correct in all
material respects on the date hereof.

SECTION 5.         MISCELLANEOUS.

5.1  Conditions to Effectiveness.  This Second Amendment shall not become
effective until Lender has received each of the following:

(a)   duly executed and delivered counterparts of this Second Amendment by
Lender and Borrowers;

(b)   evidence that the execution, delivery, and performance of this Second
Amendment have been duly authorized by all necessary corporate action on the
part of Borrowers;

(c)   consents, if any, required by the Indenture, any Eligible Credit Facility,
or any other agreement to which any Borrower is a party; and

(d)   Borrowers shall have paid Lender a waiver and amendment fee in the
aggregate amount of $225,000, which fee shall be nonrefundable and shall be
deemed fully earned on the date paid.

5.2  Successors and Assigns.  This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

5.3  Counterparts.  This Second Amendment may be executed simultaneously in two
or more counterparts, each of which shall be deemed to be an original but all of
which shall constitute together but one and the same instrument.

 

 

--------------------------------------------------------------------------------


 

5.4  GOVERNING LAW. THE VALIDITY OF THIS SECOND AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA

5.5  Expenses.  Borrowers agree to pay the expenses of Lender in connection with
the transactions contemplated by this Second Amendment (including, without
limitation, the fees and expenses of counsel for the Lender).

5.6  Release.

(a)   Each Borrower, its respective successors-in-title, legal representatives,
and assignees and, to the extent the same is claimed by right of, through or
under any Borrower, for its respective past, present, and future employees,
agents, representatives, officers, directors, shareholders, and trustees, do
hereby forever remise, release, and discharge Lender, and Lender’s respective
successors-in-title, legal representatives, and assignees, past, present, and
future officers, directors, shareholders, trustees, agents, employees,
consultants, experts, advisors, attorneys, and other professionals and all other
persons and entities to whom Lender would be liable if such persons or entities
were found to be liable to Borrowers, or any of them (collectively hereinafter
the “Lender Parties”), from any and all manner of action and actions, cause and
causes of action, counterclaims, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
damages, judgments, expenses, executions, liens, claims of liens, claims of
costs, penalties, attorneys’ fees, or any other compensation, recovery, or
relief on account of any loss, liability, obligation, demand, or cause of action
of whatever nature relating to, arising out of, or in connection with the Loan
Agreement or any other Loan Document, including, but not limited to, acts,
omissions to act, actions, negotiations, discussions, and events resulting in
the finalization and execution of this Second Amendment, as, among, and between
the Borrowers and the Lender Parties, such claims whether now accrued and
whether now known or hereafter discovered, from the beginning of time through
the date hereof, and specifically including, without any limitation, any claims
of liability asserted or which could have been asserted with respect to, arising
out of, or in any manner whatsoever connected directly or indirectly with any
“lender liability-type” claim.

(b)   As to each and every claim released hereunder, Borrowers represent that
they have received the advice of legal counsel with regard to the releases
contained herein, and having been so advised, each of them specifically waives
the benefit of the provisions of Section 1542 of the Civil Code of California
which provide:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

 

--------------------------------------------------------------------------------


 

5.7  Ratification.  Except as expressly amended, any conditions of the Loan
Documents shall remain unamended and unwaived.  The amendments set forth herein
shall be limited precisely as provided for herein to the provisions expressly
amended herein and shall not (i) be deemed to be a waiver of, amendment of,
consent to or modification of any other term or provision of any other document
or of any transaction or further action on the part of the Borrowers that would
require the consent of Lender under the Loan Agreement or (ii) create a course
of conduct or dealing among the parties hereto.

 

[remainder of page intentionally blank]

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have caused this Second Amendment
to be executed and delivered by a duly authorized representative.

 

AMERICAN RESTAURANT GROUP, INC.

a Delaware corporation

 

 

By:

 

Title:

Vice President

 

 

ARG ENTERPRISES, INC.

a California corporation

 

 

By:

 

Title:

Vice President

 

 

ARG PROPERTY MANAGEMENT CORPORATION,

a California corporation

 

 

By:

 

Title:

Vice President

 

 

ARG TERRA, INC.

a Delaware corporation

 

 

By:

 

Title:

Vice President

 

 

FOOTHILL CAPITAL CORPORATION,

a California corporation

 

 

By:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------